Ketcham, S.
The will of the testatrix established a trust for "the life and benefit of her son, Edmund, and bequeathed the fund of such trust unto such person or persons, and in such sums, as he should direct by his will. Edmund died after the testatrix, leaving a will which contains an appointment of the fund in question, which was held upon the trial to be effectual, except as to the feature thereof considered infra.
After several provisions for the payment of specific sums from the share allotted to him in his mother’s will, Edmund gives $10,000 in trust for the life of his daughter, Edna M. Janz, with remainder to her appointees, or, in default of appointment, to persons named. He then gives (appoints) to Edna M. Wilson the residue, to be paid to her in weekly installments of $15, continuing until the entire residue shall be exhausted. Then follows the direction: “ In the event of the death of said Edna M. Wilson before all the residue of estate Ras been paid to her, or before I do, then all remaining balance shall revert to the Trust Fund created for benefit of my daughter Edna.”
If the provision last quoted should become active there would Re a suspension of the absolute ownership of a portion of the ■estate of the testatrix for the lives of Edmund, Edna M. Wilson and Edna M. Janz.
It results that the appointment that the remaining balance shall revert to the trust fund for the benefit of the daughter is void, but the taint of unlawful suspension is not communicated to the other provisions of the will. Kalish v. Kalish, 166 N. Y. 368.
The decree should follow the will of Edmund so far as applicable.
Decreed accordingly.